101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.Angelo PACCIONE, Defendant-Appellant.
No. 95-2836.
United States Court of Appeals, Second Circuit.
May 29, 1996.

Appearing for Appellant:Deborah A. Schwartz, N.Y., N.Y.
Appearing for Appellee:Anne C. Ryan, Ass't U.S. Att'y, SDNY, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before KEARSE, WINTER, and CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was submitted by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed.


3
Defendant Angelo Paccione appeals from so much of a judgment entered in the United States District Court for the Southern District of New York, Constance Baker Motley, Judge, as denied his petition pursuant to 28 U.S.C. § 2255.  We find no basis for reversal.  Paccione contends, inter alia, that the district judge made remarks displaying bias and should have recused herself.  We conclude that one remark was taken out of context and did not have the meaning Paccione attributes to it.  While the other remark perhaps reflected a belief that may have been mistaken, Paccione's counsel did not request a hearing on the factual question, and, in any event, that belief does not appear to have been a factor in the court's decision on the petition.


4
Insofar as Paccione makes a Sixth Amendment claim, most of his assertions are speculative.  To the extent that we see any reasonable possibility that his rights were violated, we are persuaded that he received all of the relief to which he was entitled to remedy that violation.   See, e.g., United States v. Morrison, 449 U.S. 361, 364 (1981).


5
Paccione's other arguments are rejected substantially for the reasons stated by Judge Motley.


6
We have considered all of Paccione's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.